82031-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-06006: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82031-COA


Short Caption:MONAHAN VS. HOGAN (CHILD CUSTODY)Court:Court of Appeals


Related Case(s):78489, 82031


Lower Court Case(s):Lyon Co. - Third Judicial District - 15-CV-00418Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantAnthony Jacob MonahanJoe M. Laub
							(The Law Firm of Laub & Laub)
						Nicholus C. Palmer
							(The Law Firm of Laub & Laub)
						


RespondentAmanda Kaitlyn HoganRoderic A. Carucci
							(Carucci & Associates)
						


RespondentAmanda Kaitlyn King





Docket Entries


DateTypeDescriptionPending?Document


05/14/2021Case Status UpdateTransferred from Supreme Court. (COA).


02/24/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court of Appeals. Author: Gibbons, J. Majority: Gibbons/Tao/Silver. 138 Nev. Adv. Opn. No. 7. Court of Appeals-MG/JT/BB. (COA).22-06006




03/21/2022Case Status UpdateTransferred to Supreme Court.  (COA)


03/21/2022Case Status UpdateCase Closed.  (COA)



Combined Case View